Citation Nr: 0529074	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for a nervous disorder 
for the purposes of accrued benefits.

3.  Entitlement to service connection for a skin disorder, to 
include folliculitis, prurigo nodularis, and actinic 
keratosis, for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in February 1999.  The appellant is the 
veteran's surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) for additional development.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in June 2005.  

In September 2005, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004), the 
appellant's request to have her appeal be advanced on the 
Board's docket was granted.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claims and the evidence necessary to substantiate her claims.

2.  Congestive heart failure, and ischemic and alcoholic 
cardiomyopathy, the immediate and secondary causes of the 
veteran's death, were not present in service or for many 
years after service, and were not related to service or any 
disability of service origin.  

3.  The veteran did not have a neurosis or psychoses during 
his lifetime that was related to service.

4.  The veteran's skin disorder existing at the time of his 
demise, variously diagnosed as folliculitis, prurigo 
nodularis, and actinic keratosis, was not present in service 
or for many years after service, and was not related to 
service or any disability of service origin.  


CONCLUSIONS OF LAW

1.  Congestive heart failure, and ischemic and alcoholic 
cardiomyopathy, the immediate and secondary causes of the 
veteran's death, were not incurred in or aggravated by 
service, and the criteria for service connection for the 
cause of the veteran's death have not been satisfied.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  The legal criteria for entitlement to service connection 
for a nervous disorder, to include a psychosis, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2005).

3.  The legal criteria for entitlement to service connection 
for a skin disorder, to include folliculitis, prurigo 
nodularis, and actinic keratosis, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She also seeks service connection for 
accrued benefits purposes for a nervous disorder and a skin 
disorder.  The veteran died of congestive heart failure 
secondary to ischemic and alcoholic cardiomyopathy.  The 
appellant contends that the veteran's death was caused by a 
back disorder from service and the continued stress of the 
nervous disorder that started in service.  She also contends 
that his skin disorder was first manifest in service.  In the 
interest of clarity, the Board will initially discuss whether 
the appellant's claims have been properly developed.  
Thereafter, a review of the law, VA regulations and other 
authority which may be relevant to this claims will be set 
out.  Finally, the Board will present an analysis of the 
claims and render a decision. 

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the appellant with a copy of the July 1999 
rating decision, January 2000 statement of the case, January 
2003 supplemental statement of the case, August 2003 Board 
Remand, and June 2005 supplemental statement of the case, 
which included a discussion of the facts of the claims, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  

The June 2000 statement of the case, October 2003 Board 
Remand, and correspondence from the RO in April 2001, April 
2004, and September 2004, provided the appellant with notice 
of all the laws and regulations pertinent to her claims, 
including the law and implementing regulations of the VCAA.  

Lastly, in the correspondence in April 2001, April 2004, and 
September 2004, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
her claims, including which portion of the information and 
evidence was to be provided by the appellant and which 
portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the appellant of what the evidence must show to 
establish entitlement to service connection for the cause of 
the veteran's death, a neuropsychiatric disorder for accrued 
benefits purposes, and a skin disorder for accrued benefits 
purposes.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the veteran in April 2001, April 2004, and 
September 2004, were not given prior to the first AOJ 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.

The Board also acknowledges that the foregoing VCAA notices 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claims or something to the effect that the appellant give 
VA everything she had that pertained to her claims.  38 
C.F.R. § 3.159(b)(1) (2005).  A complying notice, however, 
need not necessarily use the exact language of the regulation 
so long as that notice properly conveys to a claimant the 
essence of the regulation.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The RO asked the appellant for all the information and 
evidence necessary to substantiate her claims-that is, 
evidence of the type that should be considered by VA in 
assessing her claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that 
pursuant to the Board's 2003 remand, the RO obtained a 
pertinent VA medical opinion based upon a complete review of 
the claims file in October 2004.  

It is noted at this juncture, that the veteran's service 
medical records are not available for review.  The National 
Personnel Records Center has certified that they were unable 
to locate the service medical records in that they were 
likely destroyed in a fire.  It is also noted, however, that 
the RO made diligent efforts to comply with the procedural 
protections outlined by the Court in Dixon v. Derwinski, 3 
Vet. App 261 (1992), for those veterans whose records are 
unavailable.  Significantly, the RO was able to obtain 
extracts of the veteran's military hospital records from the 
Surgeon General's Office (SGO).  

The Board finds that the RO undertook a reasonably exhaustive 
search for the veteran's service medical records, and that 
any further efforts are not justified.  Notwithstanding, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt in 
cases where service medical records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Board will proceed in 
that manner.

It is the appellant's contention that the veteran's death was 
related to a back injury and heart disorder that she claims 
were incurred in service.  In February 2003, the appellant 
submitted a statement in which she indicated that proof 
relating to her contentions was located at the Wade Park VA 
Medical Center, Cleveland, Ohio.  Pursuant to the Board's 
August 2003 remand, the RO obtained the records identified by 
the appellant.  

Essentially, neither the appellant nor her representative 
have made the RO or the Board aware of any other evidence 
relevant to her appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claims.  Accordingly, the Board will proceed with appellate 
review.




Laws and Regulations

Service Connection in General

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease or a psychosis to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2004); Lathan v. 
Brown, 7 Vet. App. 359 (1995).


Analysis

Cause of Death

The veteran's Certificate of Death, dated in February 1999, 
certifies that the veteran died in February 1999, with the 
immediate cause of death listed as cardiac failure, due to or 
as a consequence of congestive heart failure, due to or as a 
consequence of alcohol cardiomyopathy, due to or as a 
consequence of alcohol abuse.  At the time of his death, the 
veteran had no service-connected disabilities, although there 
were existing claims of entitlement to service connection for 
a nervous disorder and a skin disorder.  The appellant claims 
that the veteran's death was related to a back injury and 
heart disorder that she claims were incurred in service.  

If the appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, essentially, 
the evidence before the Board must at least be in equipoise 
regarding the conclusion that the veteran had a disability 
which originated in service that caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.312.  An analysis of 
the available evidence for that purpose follows.  

As noted above, the veteran's service medical records are not 
available.  SGO records, however, have been obtained.  These 
records indicate that the veteran was observed for nervous 
and mental disease in service in 1944.  They also indicate 
that he was treated for a chalazion in service in 1944.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154 (West 2002).  

Noting that the provisions of 38 U.S.C.A. § 1154 apply in 
this case because the evidence establishes that the veteran 
was a combat veteran, the Board finds that his allegations 
made before his demise that he had a nervous disorder in 
service and a skin disorder in service, when considered in 
conjunction with the SGO's notations, suffice to establish 
that he was treated for such disorders in service.  If it can 
also be established, on an as likely as not basis, that the 
veteran had a nervous disorder and/or a skin disorder at the 
time of his demise, and further established on the same basis 
that any such disorder contributed materially to his demise, 
then service connection for the cause of death could be 
established.  

The Board also notes that the appellant has alleged that the 
veteran had sustained a back disorder during service that 
also contributed to his demise.  There is no record in the 
SGO reports of a back disorder.  Notwithstanding the lack of 
evidence of a back disorder during service, service 
connection for the cause of death may still be granted if all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service, and 
contributed to the veteran's demise.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  The question then is whether the 
evidence is at least in equipoise as to whether the veteran 
has residuals of an injury to the back, or for that matter, 
any other disease or injury that can be related first to 
service and then to the veteran's ultimate demise.  

Following a complete review of the evidence in the claims 
file, the Board must conclude that the preponderance of the 
evidence stands clearly against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  With respect to the appellant's theories of 
the alleged relationship between injuries and disorders that 
the veteran may have had in service in 1945 and his ultimate 
demise in 1999, these theories and her statements supporting 
them must first be analyzed for their probative value.  In 
short, the appellant has not been shown to be medically 
qualified to render opinions involving diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  

In the category of medical opinions from those who do have 
the requisite medical background, there is only one, and that 
is the October 2004 opinion offered by a VA physician in 
response to the Board's request in its August 2003 remand.  
In the October 2004 medical report, the VA physician, noted 
to be an endocrinologist, stated that the veteran had died of 
endstage congestive heart failure, secondary to long-standing 
ischemic and alcoholic cardiomyopathy.  The physician 
adamantly concluded that "NOTHING that happened during 
military service contributed to or hastened in any way the 
death of the veteran. [emphasis in original]."  The 
physician explained that the veteran had a long history of 
alcohol abuse; he had both ischemic and alcoholic heart 
disease, with his terminal event being severe dilated 
alcoholic cardiomyopathy and congestive heart failure.  
Although the VA physician noted that the record had indicated 
the veteran had some sort of nervous and mental condition in 
service, otherwise undescribed, it was concluded that there 
was no evidence whatsoever in the records to suggest that the 
veteran had any psychiatric condition of any sort.  The 
physician noted further that the veteran was said to have had 
progressive dementia, but then opined that this disorder was 
as likely as not a combination of chronic alcohol abuse and 
Alzheimer's.  

With respect to the veteran's claimed skin disorder, the VA 
physician noted that at the time of his death, the veteran 
had prurigo nodularis/folliculitis and actinic keratoses.  
Noting that the record had indicated that the veteran had a 
chalazion during military service, the VA physician opined 
that there was no relationship whatsoever between a chalazion 
and prurigo nodularis/folliculitis and actinic keratoses.  
The physician elaborated that even if there were such a 
relationship, people don't die from those skin disorders.  

The October 2004 VA physician's opinion was based upon a 
review of the claims file, including VA and private medical 
records, as well as VA anatomic pathology records.  The 
physician provided detailed reasons and bases that were clear 
and logically presented.  The physician was adamant, if not 
unconditional, in his position that there was no event in 
service that would have caused the veteran's death.  

The Board finds the opinions of the VA endocrinologist to be 
highly probative of the issue of entitlement to service 
connection for the cause of the veteran's death.  
Essentially, there is no competent opinion of record that 
contradicts it.  Consequently, following review and 
consideration of all evidence and material of record in the 
claims file, and for the foregoing reasons and bases, the 
Board is left no recourse but to find that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
must conclude that a disability of service origin did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Accrued Benefits

At the time of the veteran's death, he had pending claims of 
entitlement to service connection for a nervous disorder, and 
entitlement to service connection for a skin disorder.  
Although the veteran's claim terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the claim for service 
connection filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  In the instant case, the veteran died in 
February 1999, and the claim for accrued benefits was 
received in April 1999.

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which the veteran was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the veteran's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, as the 
veteran's spouse, is advancing essentially the same claims 
for service connection for a nervous disorder and a skin 
disorder, for accrued benefits purposes, which the veteran 
had pending at the time of his death.

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question for accrued 
benefits purposes is whether there was evidence of the 
claimed disorders at the time of the veteran's demise.  

The Board finds for the current existence of the claimed skin 
disorder, variously diagnosed as folliculitis, prurigo 
nodularis, and actinic keratosis.  The Hickson element (1) 
has therefore been satisfied as to that disability.  

On the other hand, the Board finds that the preponderance of 
the evidence is against the current existence of the claimed 
nervous disorder, and that the Hickson element (1) has 
therefore not been satisfied as to that claim.  

As noted, the appellant, and the veteran before her, has 
asserted that the veteran had a nervous disorder at the time 
of his demise in 1999.  The Court has held, however, that lay 
persons, such as the appellant and the veteran, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that the veteran had a nervous 
disorder, that is, a neurosis or a psychosis, at the time of 
his demise.  Specifically, in the reports of the October 2004 
VA medical opinion report conducted for the purpose of 
determining whether the veteran had any disorder related to 
service and/or his demise, the VA reviewer emphatically 
concluded that "there was no evidence whatsoever in the 
records to suggest that the veteran had any psychiatric 
condition of any sort."  The examiner explained that the 
veteran certainly had progressive dementia, that was likely 
related to alcohol abuse and Alzheimer's.  As noted above, 
this opinion was based upon a thorough review of the medical 
record, and was supported by sound reasons and bases, with 
reference to the medical record and existing medical 
principles.  

Essentially, other than the appellant's own statements, the 
claims folder contains no diagnosis of a nervous disorder (in 
contrast to dementia, a cognitive disorder) in existence at 
the time of the veteran's demise.  There is certainly no 
evidence of a psychosis within one year or service discharge.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for a nervous disorder for accrued benefits 
purposes, where, as in the present case, the preponderance of 
the evidence fails to demonstrate that the veteran had the 
claimed disability at the time of his demise.  The criteria 
for a valid claim for service connection for a nervous 
disorder for accrued benefits purposes, therefore, have not 
been met in this case.  In the absence of proof of a 
disability at the time of the veteran's demise there can be 
no valid claim.  Brammer at 225.  While the Board is 
sympathetic to the appellant's assertions that the veteran 
had the claimed nervousness, again, she is not qualified to 
render a medical opinion and her statements cannot serve as 
competent medical evidence of a diagnosis of that disorder.  

As noted above, however, the evidence supports the existence 
of the claimed skin disorder at the time of the veteran's 
demise.  The Hickson element (1) has therefore been satisfied 
as to that disability.

With respect to Hickson element (2), as noted above, the SGO 
records noted that the veteran was treated for a chalazion in 
service in 1944.  Thus, for purposes of analysis, a skin 
disorder in service may be conceded.  Hickson elements (1) 
and (2) are, accordingly, met.  

Thus, with reference to Hickson element (3), for the 
appellant to be successful in her claim, the evidence must 
show that it is at least as likely as not that the skin 
disorder that the veteran had at the time of his death 
related to a disease or injury that occurred in service.  If 
the preponderance of the evidence shows otherwise, the 
appellant's claim for accrued benefits purposes must be 
denied.  The Board has reviewed all of the evidence of 
record, and finds that the preponderance of that evidence is 
against the appellant's claim of entitlement to service 
connection for a skin disorder, to include folliculitis, 
prurigo nodularis, and actinic keratosis, for the purposes of 
accrued benefits .  

As noted, the appellant, and the veteran before her, had 
asserted that the veteran had a skin disorder at the time of 
his demise that was related to service.  The Court has held, 
however, that lay persons, such as the appellant and the 
veteran, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Board is sympathetic to the appellant's assertions 
that the veteran's skin disorder was related to service, she 
is not qualified to render a medical opinion and her 
statements cannot serve as competent medical evidence of the 
etiology of those disorders.  

The only medical opinions and, therefore, the only competent 
evidence on the subject are contained in the report of the 
October 2004 VA medical review that was conducted for the 
express purpose of determining the etiology of the claimed 
disorders and the cause of the veteran's demise.  

As noted above, with respect to the veteran's claimed skin 
disorder, the VA physician noted that at the time of his 
death, the veteran had prurigo nodularis/folliculitis and 
actinic keratoses.  Noting that the record indicated that the 
veteran had a chalazion during military service, the VA 
physician opined that there was no relationship whatsoever 
between a chalazion and prurigo nodularis/folliculitis and 
actinic keratoses.  The physician concluded in pertinent part 
that it was not as likely as not that any event in service 
resulted in a skin disorder.  The October 2004 VA physician's 
opinion was based upon a review of the claims file, including 
VA and private medical records, as well as VA anatomic 
pathology records.  The physician provided detailed reasons 
and bases that were clear and logically presented.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the veteran 
had a nervous disorder at the time of his demise, or that he 
had a skin disorder, to include folliculitis, prurigo 
nodularis, and actinic keratosis, that was related to 
service.  The appellant's claims for accrued benefits must be 
denied on that basis.  As the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine does 
not apply since there is no approximate balance of the 
evidence for and against the claims.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to service connection for a nervous disorder for 
the purposes of accrued benefits is denied.

Entitlement to service connection for , to include 
folliculitis, prurigo nodularis, and actinic keratosis, for 
the purposes of accrued benefits is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


